MEMORANDUM **
1. The district court “shall accept the [special] master’s findings of fact unless *371clearly erroneous.” Fed.R.Civ.P. 53(e)(2). The special master’s determination of the amount of time Goemans spent on the case was based on a review of the docket sheet and the billing information of the counsel who handled the case on certiorari. Goemans presented no evidence refuting these findings. The district court therefore did not abuse its discretion by adopting them. Bouman v. Block, 940 F.2d 1211, 1235 (9th Cir.1991).
2. We affirm the district court’s denial of Goemans’s request for a lodestar enhancement. Given that Goemans lost in the district court and on appeal, and was only tangentially involved in litigating the case in the Supreme Court, this is not one of the “exceptional cases [where] quality of representation and exceptional results can, in fact, warrant an adjustment to the lodestar.” Wing v. Asarco, Inc., 114 F.3d 986, 989 (9th Cir.1997). The district court therefore did not abuse its discretion in accepting the special master’s finding that the difficulty and undesirability of the case were subsumed in the lodestar. See Stewart v. Gates, 987 F.2d 1450, 1453 (9th Cir.1993).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.